Citation Nr: 1420633	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertensive vascular disease, to include as due to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to February 1968. He also served in the Air National Guard of New York between August 1987 and March 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO denied the service connection claims on appeal.  The Veteran appealed these determinations to the Board. 

The Board observes that the Veteran filed a notice of disagreement (NOD) with regard to the issue of whether service connection is warranted for a disability related to in-service asbestos exposure.  This issue was included in the August 2007 Statement of the Case (SOC); however, the Veteran expressly eliminated it from his October 2007 substantive appeal.  Thus, the asbestos issue is not within the Board's jurisdiction and will not be discussed further.

The Veteran requested a hearing by way of his August 2007 VA Form 9.  He withdrew that hearing request in September 2009. 

This appeal was most recently before the Board in November 2013.  At that time, the Board remanded the Veteran's claims to the RO for additional substantive development.  The development has been accomplished and the appeal has returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  As the Veteran did not serve in the Republic of Vietnam (RVN), in the inland waters of Vietnam, or in a unit that operated in or near the Korean demilitarized zone, within a specific time frame, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange, during such service.

2.  The competent and persuasive evidence of record does not show that the Veteran had actual exposure to tactical herbicides during a period of active military service, or during a period of active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).

3.  The evidence of record does not show that the Veteran's diabetes mellitus is etiologically related to his period of active service or to any period of ACDUTRA or inactive duty for training INACDUTRA.

4.  The evidence of record does not show that the Veteran's hypertension is etiologically related to his period of active service, or to any period of ACDUTRA or INACDUTRA.

5.  There is no service-connected diabetes mellitus to which current complaints of hypertension may be attributed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The RO notified the Veteran via a January 2005 letter of the criteria for establishing his service connection claims, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Then, by an October 2011 post-adjudication letter, the RO informed the Veteran of the Dingess criteria for establishing effective date(s) and disability rating(s) should service connection be established for the disabilities claimed on appeal.  As the issues decided herein were later readjudicated in subsequent supplemental statements of the case, any initial errors of notification to the Veteran have been corrected with subsequent action and adjudication, and there is no prejudice to him from such errors.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has also fulfilled its duty to assist.  The RO/AMC has obtained the Veteran's service treatment records (STRs) and personnel records from his periods of active and National Guard service.  VA and private treatment and examination reports are also of record.  The RO contacted the VBA Agent Orange mailbox regarding the Veteran's claims of herbicide exposure during his periods of military service.  A March 2012 electronic mail from this agency is also of record.  (See VAVBAWAS/CO/211/AGENTORANGE electronic mail, dated in March 2012). 

Pursuant to the Board's February 2011 and November 2013 remand directives, the Board instructed the RO, in part, to send the claims files to a VA clinician to provide opinions as to the etiology of the Veteran's diabetes mellitus and hypertension.  A VA physician provided the requested opinions.  Copies of the December 2013 VA reports have been uploaded to the Veteran's Veterans Benefits Management System electronic claims file.  The findings contained in the VA physician's December 2013 report, are adequate for VA adjudication purposes of the service connection claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has also obtained updated VA treatment records, service records from the Air National Guard, and performed the necessary development with respect to the Veteran's allegation of exposure to herbicide agents.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issues decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).


II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus and cardiovascular-renal disease, to include hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  The evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus and hypertension are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's period of active military service in the United States Navy from September 1964 to February 1968.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.







III. Merits Analysis

(i) Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, to include as due to herbicide exposure. 

The Veteran contends that he has diabetes mellitus as a result of having to pump empty standing runoff water that contained herbicides while serving as a cable antennas installation technician in the Air National Guard of New York.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2011).  
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) and for veterans in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied (for the period beginning on April 1, 1968, and ending on August 31, 1971.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type 2 diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After a full review of the record, including service treatment and personnel records, statements by the Veteran, and other information relative to his in-service exposure to herbicides, obtained by the RO, the Board finds that service connection for type II diabetes mellitus, as due to exposure to herbicides, is not warranted.

The Veteran does not contend, and the evidence does not show, that he served in Vietnam, in the inland waters of Vietnam, or in a unit that operated in or near the Korean DMZ, within the specific time frames described above.  Therefore, he is not presumed to have been exposed to herbicides during service. 

As to whether the Veteran was actually exposed to herbicides during service, VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ. Specifically, the RO is to ask the veteran for the approximate dates, location, and nature of the alleged exposure.  If that information is provided, the RO is instructed to furnish the veteran's detailed description of exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  Even if the veteran does not respond, the RO is required to refer the case to the RO's U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

Here, in December 2011 and December 2013, the RO received the Veteran's service personnel records from the Air Force Reserve Personnel Center and records from his period of Air National Guard service, respectively.  These records show that the Veteran served in the United States Navy from September 1964 to February 1968 and Air National Guard from September 1978 to March 2001.  They do not contain any evidence that the Veteran was exposed to Agent Orange during a period of military service.  In addition, a March 2012 electronic mail from the VBA Agent Orange mailbox reflects that a review of Department of Defense reports showed that the use and testing of herbicide agents terminated during the calendar year 1970.  Thus, it was determined that the Veteran's claimed exposure could not be conceded during his period service in the Air National Guard of New York.  It was also noted that a review of the Department of Defense list of sites associated with herbicide use or testing did not show any use testing or storage of tactical herbicides, such as Agent Orange, at any location on Jacksonville, Florida Naval Air Station.  (See VAVBAWAS/CO/211/AGENTORANGE electronic mail, dated in March 2012.) 

In light of the responses from the service department and VA's Compensation Service, the Board finds that the record presents no basis for finding that the Veteran was exposed to tactical herbicide agents in service, as alleged.  To the extent that the Veteran has provided a description of the circumstances surrounding his use of herbicides during service, which he is competent to assert, the Board notes that any such assertions, alone, provide no persuasive evidence in support of the claim.  There simply is no competent, persuasive evidence to show that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for a presumption of service connection for type II diabetes mellitus during a period of qualifying military service.  VA's Compensation Service explicitly determined that it cannot verify any such exposure.

Thus, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for a presumption of service connection for type II diabetes mellitus.  As noted above, presumptive periods do not apply to either ACDUTRA or INACDUTRA service. Biggins, 1 Vet. App. at 477-78.  Even if the Board were to consider exposure to Agent Orange as an injury and, thus, the appellant would be afforded Veteran status during these periods, no such exposure has been found in this case. 

As the Board has found that the preponderance of the evidence of record is against a finding that the Veteran was exposed to Agent Orange during a period of qualifying service so as to allow for a presumption of service connection for type II diabetes mellitus during a period of qualifying military service, it will now address the direct service connection component of the Veteran's claim.

The Veteran currently has diabetes mellitus.  (See September 2004 and December 2013 VA treatment and examination reports, respectively).  Thus, Shedden/Caluza element number one (1), evidence of a current disability, has been met.  

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's service treatment records from his period of active and Air National Guard service are devoid of any clinical findings of diabetes mellitus.  A January 1968 service separation examination report reflects that the Veteran's endocrine system was evaluated as "normal."  Albumin and sugar tests were negative.  A September 1978 enlistment examination for the New York Air National Guard, as well as physical examinations performed in July 1982, June 1986, April 1990, May 1995 and June 2009, reflect that the Veteran's endocrine system was evaluated as normal.  Albumin and sugar tests (September 1978, July 1982 and June 1986) were negative.  Thus, because there is no evidence of in-service treatment for diabetes mellitus, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has not been met.  However, for the sake of completeness, the Board will discuss Shedden/Caluza element number three (3), nexus to military service. 

Regarding evidence of a nexus between the Veteran's current diabetes mellitus and a nexus to a period of military service, Shedden/Caluza element (3), the Board finds that the preponderance of the evidence of record is against this element of the claim and it will be denied.  There are two (2) VA opinions that are against the claim. However, the findings of a December 2005 VA examination in its 2012 addendum will not be discussed as the Board has previously determined that the opinions lack sufficient probative value. In December 2013, a VA physician reviewed the claims files, to include the above-cited service treatment records, as well as post-service VA and private treatment records, and opined that it was less likely than not (less than a 50/50 probability) that the Veteran's diabetes mellitus was related to his period of active service.  Emphasis was placed on the finding that VA treatment records, namely a September 2004 VA treatment record, showed that the initial onset of the Veteran's diabetes was in 1999.  (See September 2004 VA treatment record containing a notation that the Veteran's diabetes mellitus had had its onset five (5) years previously (i.e., 1999)).  

The Board finds the December 2013 VA physician's opinion to be of high probative value as to the issue of a nexus between the Veteran's diabetes mellitus and military service, to include his service in the New York Air National Guard.  The December 2013 VA physician's opinion is based upon a comprehensive and factually accurate review of the record evidence from all sources, namely VA treatment records showing that the Veteran was diagnosed with diabetes mellitus in 1999.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  For these reasons the Board finds the December 2013 VA physician's opinion to be the most probative opinion of record with regards to the question of medical nexus of the Veteran's diabetes mellitus to his periods of military service.  

The Board notes that the Veteran was on a period of ACDUTRA from September 11, to September 27, 1999.  There is, however, is no evidence that the Veteran's diabetes mellitus had its onset during that 2-week period of ACDUTRA.  Since diabetes mellitus is a disease and not an injury, service connection is not warranted if it is manifested during a period of INACDUTRA, although there is no evidence suggesting that this is the case.

In addition, as there is no evidence of diabetes mellitus manifested to a compensable degree within a year of the Veteran's discharge from active military service in February 1968, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Hypertension

The Veteran seeks service connection for hypertension.  He contends that it had its onset during his period of service in the Air National Guard; or, in the alternative, that it is secondary to his diabetes mellitus. 

The Veteran currently has hypertension.  (See September 2004 and December 2013 VA treatment and examination reports, respectively).  Next, while active duty service treatment records dated are absent any complaints, treatment, or diagnosis of hypertension, the Board recognizes that treatment records from the Veteran's service with the Air National Guard document elevated blood pressure readings.  Reference is made to the following findings:  (i) June 1986 Periodic examination report for the New York Air National Guard containing a blood pressure reading of 100/60; (ii) April 1990 Report of Medical History, wherein the examining clinician noted that the Veteran had a history of low blood pressure; (iii) May 1995 Physical Profile Serial Report containing an annotation that the Veteran had "borderline Blood Pressure; and, (iv) June 2000 Report of Medical History, wherein the examining clinician noted that the Veteran had hypertensive vascular disease two (2) years previously, but that he was "normal" at that time.  

Regarding evidence of a nexus between the Veteran's current hypertension and his periods of military service, Shedden/Caluza element (3), the Board finds that the preponderance of the evidence of record is against this element of the claim and it will be denied.  There are again VA opinions that are against the direct service connection component of the Veteran's claim.  However, the December 2005 report and its September 2012 addendum will again not be discussed due to its inadequate/defective findings.  

In December 2013, a VA physician reviewed the claims files, to include the above-cited service treatment records, as well as post-service VA and private treatment records, and opined that it is less likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension had its initial onset during a period of active service or active duty for training or that it had been manifested to a compensable degree within a year of service discharge from the United States Navy in February 1968.  The VA physician's rationale for her opinion was that she could not find medical evidence that the Veteran had received treatment for hypertension during service.  The VA physician referenced the September 2004 VA treatment report, wherein the VA physician noted that the Veteran had been diagnosed with hypertension in 1997.  

The December 2013 VA physician noted that while the Veteran's blood pressure might have been elevated during periods of stress, he had had normal blood pressure readings throughout his period of service in the New York Air National Guard.  In essence, the December 2013 VA physician ultimately concluded that the Veteran had multiple instances of normal blood pressure readings during his period of service in the New York Air National Guard.  Thus, there was no evidence of any high blood pressure or hypertension that had its onset during a period of ACDTURA during the Veteran's period of service in the New York Air National Guard.  

The Board finds the December 2013 VA physician's opinion to be highly probative as to the issue of a nexus between the Veteran's hypertension and the blood pressure findings noted in his service treatment records with the New York Air National Guard.  This opinion is based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore highly probative, namely the above-cited service treatment records during the Veteran's period of service in the New York Air National Guard.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  
Also, as there is no evidence of hypertension manifested to a compensable degree within a year of the Veteran's discharge from active military service in February 1968, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  As noted before, even if hypertension was shown within a year of discharge from the Veteran's period of ACDUTRA or INACDUTRA in March 2001, the presumption does not apply to these periods.  38 C.F.R. §§ 3.307, 3.309; Biggins, supra.  In addition, since hypertension is a disease and not an injury, service connection is not warranted if it is manifested during a period of INACDUTRA, although there is no evidence suggesting that this is the case.  

With regard to the secondary service connection component of the Veteran's claim for hypertension, as the Board has already denied service connection for diabetes mellitus in the preceding analysis, service connection for this disability has not been established.  Thus, a threshold legal requirement for establishing secondary service connection for hypertension is not met.  Accordingly, the claim of service connection for hypertension as secondary to diabetes mellitus must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional Considerations

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as diabetes mellitus and hypertension, and the Veteran's period of active military service (i.e., September 1964 to February 1968).  Walker, supra.  As to any statements that the Veteran might proffer as to having had diabetes mellitus and hypertension since discharge from active military service in February 1968, the Board finds the reported history to be inaccurate.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as chest pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of diabetes mellitus and hypertension-related symptomatology since active service is inconsistent with the other evidence of record, namely a VA treatment report reflect that he was initially diagnosed with hypertension and diabetes mellitus in 1997 and 1999, respectively.   Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of any diabetes mellitus and hypertension-related symptomatology since service discharge from active military service in February 1968 to lack credibility.

Consideration is also given to the Veteran's assertion that his current diabetes mellitus and hypertension had their onset during and/or are related to his period of service in the New York Air National Guard.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Neither diabetes mellitus nor hypertension are the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that physical evaluations of the Veteran and testing (e.g., blood tests and blood pressure readings) are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that Veteran is competent to report that he has loss of weight and chest pain.  There is, however, no indication that the Veteran is competent to etiologically link any in-service symptoms, if shown, to his diagnosed diabetes mellitus and hypertension.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of endocrine and cardiovascular diseases.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for diabetes mellitus, to include as due to herbicide exposure and hypertension, to include as secondary to diabetes mellitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type 2, to include as due to herbicide exposure is denied. 

Service connection for hypertensive vascular disease, to include as due to diabetes mellitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


